IN this cause the court determined, that when both notice and affidavit are wrong titled by reversing the parties and putting the defendant in the place of the plaintiff, the error is fatal; and this case was distinguished from that of Ryers against Hillyer,* because there, though the parties were reversed in the title of the notice, yet in that of the affidavit they were rightly jiamed; so that, independent of the object of the notice in that suit, there xvas a proper title to rectify the mistake, but in this, where in every paper the action was, as if by the defendant against the plaintiff^ there was not any thing by which the mistake could be cleared up, and the notice might therefore be in a cross-suit, where the parties actually xvere reversed.

 Ante 112.